Order entered May 17, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01520-CR

                         DARRYL RAYNARD GORDON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 30600-422

                                            ORDER
       The Court GRANTS appellant’s May 6, 2013 motion to substitute counsel. We DIRECT

the Clerk to substitute Christian Souza as appellant’s attorney of record in place of Dennis Jones.

       We DENY appellant’s May 7, 2013 motion for an extension of time to file an amended

or supplemental brief. Appellant’s brief has been on file since March 15, 2013, the case is at

issue, and the appeal will be set for submission in due course.

                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE